Citation Nr: 1446212	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-06 287	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for residuals of a low back injury with spondylosis (also referred to as a low back disability) before January 18, 2011.

2.  Entitlement to rating higher than 50 percent for posttraumatic stress disorder (PTSD) before January 25, 2011.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

The Veteran and E.H. 

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to January 1973 and from September 1973 to September 1990.  His awards and decorations include the Silver Star Medal, the Purple Heart Medal and the Combat Medical Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

While on appeal, in a rating decision in April 2012, the RO increased the rating for the low back disability to 40 percent effective from January 18, 2011, and also increased the rating for PTSD to 70 percent effective from January 25, 2011.  The same rating decision granted service connection for erectile dysfunction and for radiculopathy to the left and right lower extremities as secondary to the lower back disability.

The Veteran's appeal to the Board included a claim for total disability rating based on individual unemployability.  While on appeal in a rating decision in May 2013, the RO granted the claim effective from August 24, 2005.  The Veteran has not appealed the effective date assigned, and the claim is no longer before the Board.

In January 2010 the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In a decision in September 2012, the Board denied the claims for increase.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in October 2013 the Court vacated and remanded in part the Board's decision, denying a rating higher than 20 percent for residuals of a low back injury with spondylosis before January 18, 2011, and a rating higher than 50 percent for posttraumatic stress disorder before January 25, 2011.  

The Court affirmed in part the Board's decision, denying a rating higher than 40 percent for residuals of a low back injury with spondylosis from January 18, 2011, and a rating higher than 70 percent for posttraumatic stress disorder from January 25, 2011.

In April 2014 the Board remanded the rating claims to the Agency of Original Jurisdiction for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Before January 18, 2011, the residuals of a low back injury with spondylosis were manifested by forward flexion of the thoracolumbar spine to 40 degrees or greater with no ankylosis of the spine, no qualifying incapacitating episodes of intervertebral disc syndrome and no uncompensated neurological deficits.

2.  Before January 25, 2011, the disability picture associated with posttraumatic stress disorder equated to occupational and social impairment with deficiencies in most areas, but total occupational and social impairment was not shown.


CONCLUSIONS OF LAW

1.  Before January 18, 2011, the criteria for a rating higher than 20 percent for residuals of a low back injury with spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

2.  Before January 25, 2011, the criteria for a 70 percent rating for posttraumatic stress disorder have been met; before January 25, 2011, the criteria for a rating higher than 70 percent rating for posttraumatic stress disorder have not been met.
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013). 



The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  


The RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2006 and in July 2008.  As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case dated in September 2014.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, private medical records, and records from the Social Security Administration.  

The Veteran was afforded VA examination in April 2006, in May 2006, in January 2011, and in May 2014.  As the reports of the VA examinations included a review of the medical history and sufficient findings to rate the disabilities, the VA examinations are adequate.  38 C.F.R. § 4.2.


In January 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  The claims were identified for the Veteran and the Veteran testified as to the severity of his service-connected disabilities.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudicial error in the conduct of the hearing.  As such, the Board finds that no further action is necessary.  Bryant v. Shinseki, 23 Vet. App. 488 (2010),

In the remand in September 2010, the Board directed that VA and Army hospital records be obtained and asked the Veteran to submit or to authorize VA to obtain private treatment records.  The VA and Army hospital records were obtained.   There is no record of response from the Veteran to the request for private treatment records.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.




VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Residuals of a Low Back Injury with Spondylosis

A Rating Higher than 20 percent before January 18, 2011

Rating Criteria

Before January 18, 2011, the residuals of a low back injury with spondylosis were rated 20 percent on the basis of limitation of motion.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  

Ratings under the General Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  


Under the General Formula, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code for the neurologic abnormality. 

Under the General Formula, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Under the General Rating Formula, the criteria for the next higher rating, 40 percent, are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees (90+30+30+30+30+30=240).  Repetitive motion did not produce any pain, weakness, or fatigue.  General Rating Formula, Note (5).

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  38 C.F.R. § 4.71a, General Rating Formula, Note (5). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 


The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. The criteria for a 60 percent rating are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca, at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 






Evidence 

During the appeal, the RO assigned separate ratings for objective neurological abnormality of the spine, namely, radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  The separate ratings for objective neurological abnormality of the spine are not on appeal.

VA records show that in August 2005 the Veteran described chronic low back pain, radiating into the left buttock and left leg with numbness.  According to the Veteran he had quit his job due to pain and PTSD.  The examination of the back showed no tenderness, but the straight leg raising test was positive at 30 degrees.  There was stiffness of the lumbar paraspinal muscles.  Range of motion testing in degrees was not recorded.

In September 2005, the Veteran complained of back pain and of right leg pain.  Examination showed some evidence of disc compression at L1-2 and L4-5 with possible nerve impingement at L4-5.  X-rays showed severe L5 disc disease.

The Veteran submitted the present claim for increase in January 2006.  In contemporaneous correspondence, the Veteran stated that he had daily back pain, which was relieved with medication, but still interfered with his ability to work.

In January 2006, the Veteran requested medication for chronic back pain.  On examination, there were muscle spasms and tenderness in the paraspinal regions.  Balance, stance and gait were normal.  In January 2006, the Veteran stated that he had not worked since July 2005 due to chronic back pain.  In February 2006, VA records show that Veteran complained of low back pain.

In March 2006 in a statement in support of his claim, the Veteran stated he had constant back pain unless he took medication and the medication caused a loss of concentration, sleepiness, or forgetfulness.



In April 2006 on VA examination, the Veteran complained of constant back pain radiating to the left hip and flare-ups once a month. The Veteran stated that the pain increased depending on the activity.  According to the Veteran, the disability interfered with activities of daily, and when he did work as a security guard, the pain increased by the end of the day.  It was noted that the Veteran used a cane and that he could walk a half a mile, and if he took his time, he could walk a mile.  There was no unsteadiness or history of falling.  

The Veteran was careful in changing positions, bending, lifting, stooping, and driving.  He was not able to participate in physical activities such as sports.  

On physical examination, the Veteran had mild paraspinal tenderness.  There were no signs of abnormal curvature, lesions, deformity, erythema, edema, instability, incoordination, tremors, or muscle atrophy.  The Veteran had a smooth and coordinated gait.  Forward flexion was from 0 to 55 degrees with moderate to severe pain.  Extension was from 0 to 20 degrees with moderate to severe pain.  Lateral flexion was from 0 to 10 degrees with moderate to severe pain and bilateral rotation was from 0 to 25 degrees.  Repetitive testing caused additional loss of degrees, but the additional loss was not recorded.  Repetition also caused weakness and fatigue.  The Veteran was observed to be very guarded in his motions. The neurological examination was normal.  The diagnosis was degenerative disc disease, L5-S1, and intervertebral disc syndrome, resulting in limitation of motion of the lumbar spine.  The VA examiner stated the on the basis of the examination, there was no reason that the low back disability would preclude the Veteran from obtaining and maintaining sedentary employment.

Records of the Social Security Administration show that in May 2006 on evaluation of the back, the Veteran complained worsened pain with any type of movement, with sitting a long time, or with lifting 20 to 30 pounds, which was alleviated by medication and by repositioning.  On examination the Veteran had a careful and methodical gait using a cane.  Range of motion testing showed flexion to 40 degrees and the straight leg raising test was positive SLR.  


The examiner stated the Veteran could be expected to stand and walk less than two hours in an eight-hour day and to sit less than six hours, that the use of a cane was necessary for uneven areas, and that Veteran would be unable to lift more than 10 pounds.  There were postural limitations with frequent bending, stooping, and crouching.  The Veteran denied bowel or bladder dysfunction.   

On a functional capacity assessment, it was determined that the Veteran could occasionally lift up to 50 pounds and frequently lifting up to 25 pounds, that the Veteran was able to stand or walk and to sit up to 6 hours in an 8 hour day with normal breaks.  The Veteran had unlimited ability to push and to pull.  Postural limitations were occasional limitation in stooping and frequent limitations in climbing, balancing, kneeling, crouching and crawling.  

In May 2006 on follow-up of back pain and medication management, pain was elicited with motion, but the spine had normal appearance and range of motion was normal.  Similar observations were made in August 2006, in November 2006, and in April 2007.

In July 2006, the Social Security Administration granted disability for a back disability and for anxiety disorder.

In May 2007, on a general physical examination, there were no abnormalities of the lumbosacral spine.  The neurological examination was normal.

On VA examination in September 2007, the Veteran complained of back pain, but the back was not tender on examination.  In February 2008, pain of the lumbosacral spine was elicited by motion, but the lumbosacral spine was normal to observation.  Palpation of the spine revealed no tenderness, there were no spasms, and motion of the spine was normal.  In May 2008, the Veteran's pain medication was changed.





In February 2009, on examination by VA, the Veteran complained of severe low back pain with pain and numbness into the lower extremities.  Range of motion in degrees was not recorded.  In July, in September, in December 2009, the Veteran's prescription for pain was renewed.  It was note that the chronic pain syndrome was well-controlled with medication.  

Analysis 

On VA examination in April 2006, flexion was to 55 degrees, but the VA examiner did not quantify additional function loss after repetitive motion, and to this extent the examination was inadequate.  The remainder of the evidence shows that while the Veteran experienced back pain, in January 2006 despite a complaint of low back pain, balance, stance and gait were normal.  In April 2006, the Veteran complained of constant back pain and flare-ups once a month, but there were no signs of abnormal curvature, deformity, instability, or incoordination. The Veteran had a smooth and coordinated gait.  While repetition in April 2006 did cause weakness and fatigue, in May 2006, range of motion was normal and similar observations were made in August 2006, in November 2006, and in April 2007.  In May 2007, there were no abnormalities of the lumbosacral spine.  In February 2008, motion of the spine was normal.  In 2009, the Veteran's chronic pain syndrome was well controlled with medication.  

In interpreting the various examination reports, the reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture. 38 C.F.R. § 4.2.  

Reconciling the various reports into a consistent disability picture, two elements of the present disability emerge.  First, the Veteran's symptomatology centers on chronic pain with functional loss.  And two, while there has been some fluctuation in the symptoms, a material change in the overall severity of the disability was not shown at any time during the appeal and before January 2011, which covers a period of about 6 years from 2005 to 2011.  


Before January 18, 2011, although functional loss due to repetitive motion was not quantified on VA examination in April 2006, in light of the whole recorded history and reconciling the various reports into a consistent picture, on the evidence summarized above, which does not show any additional functional loss with repetitive motion at any other time when range of motion was reported, the Board finds that the low back disability equates to the criteria for a 20 percent rating under the General Rating Formula as flexion to 55 degrees or 40 degrees does not more nearly approximate of equate to flexion to 30 degrees, considering functional loss due to pain, weakness, or painful movement, affecting normal excursion, strength, speed, coordination, and endurance under 38 C.F.R. §§ 4.40, 4.45, repetitive motion, and DeLuca.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

The Board has considered the Veteran's complaints of functional loss due to severe back pain, which limits his ability for standing or walking and causes difficulty with bending, stooping, and crouching.  Under the General Rating Formula, the rating criteria apply with or without symptoms such as pain whether or not it radiates, stiffness, or aching in the area of the spine affected.  

And there is no evidence of ankylosis, favorable or unfavorable.  As for radiculopathy, a separate compensable rating for each lower extremity has been assigned.  There is no other neurological abnormality, such as bowel or bladder impairment, to rate separately.  

And there is no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months for the next higher rating under the Formula for Rating Intervertebral Disc Syndrome.  

As the preponderance the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 



Posttraumatic Stress Disorder (PTSD)

A Rating Higher than 50 percent before January 25, 2011

Rating Criteria 

Before January 25, 2011, posttraumatic stress disorder was rated 50 percent under  the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 




The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The evidence considered in determining the level of impairment for posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  

Rather VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, the symptoms of posttraumatic stress disorder identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DSM-IV at 32. 

GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 





GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Evidence

On July 19, 2005, the Veteran sought help at VA for homicidal ideation against his supervisor at work.  The Veteran was admitted.  The Veteran gave the following account: On July 7, 2005, the Veteran was confronted by his supervisor about not properly doing his job as a security guard, the Veteran felt he was doing find.  The Veteran left the supervisor's office and loaded his gun.  The Veteran then discussed his feelings with a coworker and friends and decided to seek help.  He also decided not to return to work and to quit his job.  The Veteran was on medication for PTSD, but he had stopped taking the medication on his own about a month and half before the incident at work. 

On admission, on mental status examination, the Veteran was alert and oriented.  His affect and behavior were dysphoric and angry rather than anxious.  The Veteran had no communications problems.  Memory was intact.  The Veteran denied hallucinations or suicidal ideation.  The diagnosis on admission was PTSD (non-compliant) and the GAF score was 30.  Three days later, having disavowed any further homicidal thoughts and promising to take his medications, the Veteran was discharged.  The GAF was 65.






In August 2005, the Veteran was examined by VA.  The Veteran stated that he felt better after his recent hospitalization.  The Veteran was on medication for PTSD.   On a psychiatric follow-up by VA, the Veteran stated that he was apprehensive about returning to work, but he planned to resign in September.  Sleep had improved with medication, but he had occasional flashbacks.   On mental status examination, Veteran was neatly groomed and not agitated.  His mood was depressed and irritable.  His affect was flat.  Thoughts were linear and goal-directed and the Veteran denied any violent thoughts toward anyone.  There was no suicidal ideation or homicidal ideation.  Cognition was grossly intact and judgment and insight were good.  The GAF score was 55. 

In November 2005 in a VA psychiatric note, the Veteran was feeling better since leaving his job.  On mental status examination, the Veteran was alert, neatly dressed, and not agitated.  His affect was full range, but his mood was depressed.  His thoughts were linear and goal-directed.  There were no suicidal or homicidal ideation.  Cognition was intact and judgment and insight were good.  The GAF score was 55.

The present claim for increase was received by VA in January 2006.  The Veteran stated his medications caused memory loss and that he sometimes felt his mind go blank.

In April 2006 records of the Social Security Administration show that PTSD caused moderate difficulties in maintaining social functioning and concentration and persistence and pace.  There was mild restriction in activities of daily living.  History included one or two episodes of decompensation of extended duration.  In May 2006, a psychiatrist found no significant limitation in understanding, memory, or adaptation.  There was moderate limitation of concentration and focus for extended periods.  There was moderate limitation in the ability to interact with the general public, to accept criticism and directions from superiors, and to get along with co-workers.  



On VA examination in May 2006, it was noted that the Veteran was attending a vocational technical school, that he was single, but dating, and that he had an "okay" relationship with three of his four children and very good relationship with his youngest daughter.  The Veteran stated he had friends, including other Veterans, with whom he socialized.  He engaged in walking, reading, repair work, and fishing.  He watched TV, especially law enforcement and medical drama shows.  He was interested in cooking.  There was no history of suicide attempts, assaults, or substance abuse.  The Veteran had been treated by VA anger management group therapy and a private psychiatrist.  The Veteran was on medication that was helpful improving anxiety and sleep.  

The Veteran described recurring memories and nightmares on an almost daily basis and symptoms of irritability and anger, losing his temper several times a week.  The Veteran made an effort to avoid thoughts, feelings, or conversations about the PTSD stressors and to avoid activities, places, or people that arouse recollection of his PTSD stressors.  He also had symptoms of hypervigilance in crowds and of an exaggerated startle response.  The Veteran did live near a military installation and the associated helicopter noise triggered anxiety symptoms.  

On mental status examination, the Veteran appeared neatly groomed and appropriately dressed.  He was cooperative, friendly, relaxed, and attentive. Psychomotor activity was unremarkable.  Speech was spontaneous, clear, and coherent.  Mood was good and affect was appropriate.  The Veteran was oriented and his attention was intact.  His thought process was relevant, logical, goal-directed, and coherent.   His thought content was normal without delusions.  Memory, judgment, and insight were normal.  There were no obsessive or ritualistic behavior and the Veteran denied panic attacks and suicidal ideation.  The Veteran did complain of occasional homicidal ideation about no one in particular when in crowds, where it was noisy, but he did not want to harm anyone and he had given up his guns. The Veteran had fair impulse control.  The Veteran was able to maintain personal hygiene and he had no impairment of activities of daily living.



The VA examiner noted that the Veteran left his job over conflicts with his supervisor and he had felt harassed for over a year before quitting the job.  It was noted that when busy, the Veteran's symptoms were lessened.  The VA examiner stated that the Veteran had moderate sleep impairment, and that the Veteran exhibited inappropriate behavior by becoming apprehensive and irritable when people he did not know entered his personal space.  The VA examiner stated the Veteran's anger management difficulties were stable, but the symptoms of PTSD did interfere with the Veteran's quality of life.  The Veteran had occasional mild or transient decreased efficiency, productivity, and inability to perform tasks.  Overall, the Veteran experienced occasional mild or transient effects of PTSD that impaired his work, family, and other relationships.  The GAF score was 65. 

In November 2006, VA records show that the Veteran had been approved for Social Security benefits.

From November 2006 to March 2007 records of a private psychologist described the Veteran as cooperative and reasonably well-dressed.  The Veteran was oriented. Speech was within normal limits, but his mood and affect showed some degree of depression.  There were no delusions or hallucinations.   The Veteran's thought process was reasonably well connected and he had a fair memory.  Testing revealed moderate depression.  The private psychologist stated that the symptoms of PTSD were significant and that the Veteran had some confusion when understanding and remembering instructions and his concentration was somewhat limited, but his social interaction was adequate.   The private psychologist stated that the Veteran had limited adaptability to change and he had difficulty in shifting perspectives from one job function to another.  The GAF score was 45. 

In August 2007, the Veteran was seen by VA for a psychiatric follow-up.  The Veteran still had problems with recurrent nightmares and a startle response to loud noises.  He complained of flashbacks and intrusive recollections, but he denied auditory or visual and he denied suicidal or homicidal ideation.  He avoided malls and crowded places and he avoided TV news about the war. 


The Veteran was alert and cooperative.  He interacted well and he had a congruent affect although he also had a depressed mood.   The GAF score was 52. 

In August 2008, the Veteran was seen by VA for a psychiatric follow-up.  The Veteran was concerned about his daughter, who was about to be deployed.  He still had occasional nightmares and he avoided people and crowds and he spent his time working around the house.  Firing from the neighboring military installation sometimes caused anxiety.  He was participating in a VA PTSD group, which he liked.  He stated that he slept about four to six hours.  He stated his anger was manageable and denied thoughts of harming himself or others.  On mental status examination, the Veteran was neatly dressed, alert, and oriented.  His mood was depressed but affect was full.  His thoughts were linear and goal-directed, and judgment and insight were good.  There was no suicidal or homicidal ideation.  The GAF was 52.

In March 2009, the Veteran was seen by VA for a psychiatric follow-up. The Veteran complained of recurrent nightmares.  He stated he avoided war news on television, which triggered flashbacks.  He stated that loud noises still bothered him but his anger level was currently good.  He denied episodes of violence and denied any thoughts of harming himself or others.  The Veteran admitted to be intermittently noncompliant with his medications.  On mental status, the Veteran was casually dressed and oriented.  His mood was depressed and affect was flat.  Interaction was fair.  Speech was normal.  Thought process was linear and goal-directed and thought content showed no sign of active delusions, although the Veteran reported continued flashbacks, hypervigilance, hyperstartle reaction and avoidance behavior.  There was no suicidal or homicidal ideation.  Memory was intact and judgment and insight were good.  The GAF score was 52.







On follow-up by VA in June 2009, in October 2009, in March 2010, and in November 2010, the Veteran's complaints included intrusive thoughts, nightmares, flashbacks, avoidance, hypervigilance and startle response to loud noises.  The mental status evaluations showed no significant changes since March 2009.  There was no suicidal or homicidal ideation.  The GAF scores were 52. 

Analysis 

In interpreting the various examination reports, the reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture.  38 C.F.R. § 4.2.

Reconciling the various reports into a consistent disability picture, two elements of the present disability emerge.  First, the Veteran has symptomatology that is associated with the rating criteria under the General Rating Formula and symptomatology not covered in the rating criteria, but are associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4 .130 (rating mental disorders). 

And two, while there has been some fluctuation in the symptoms of posttraumatic stress disorder, a material change in the overall severity of the disorder has not been demonstrated at any time before January 2011.  Stated differently, before January 2011, the disability picture has remained essentially constant in symptomatology, in the clinical findings, and in the impact on occupational and social functioning.  

Before January 2011, the level of occupational and social impairment equates to the criteria for a 70 percent, namely, deficiencies in most areas, such as work, judgment, thinking, or mood, due to such symptoms as: impaired impulse control, difficulty in adapting to stressful circumstances, including work, and the recurrent symptoms of PTSD, including nightmares, flashbacks, hypervigilance, hyperstartle reaction, and avoidant behavior. 



As for rating higher than 70 percent, the level of occupational and social impairment does not more nearly approximate or equate to total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

As for specific symptoms for the next higher rating, except for the incident in July 2005, when the Veteran as hospitalized for homicidal ideation after a confrontation with his supervisor and the Veteran later loaded a gun, since then the Veteran has consistently denied being a danger to himself or to others.  As for the Veteran's complaint of occasional homicidal ideation in May 2006, the thought was not directed at a particular person and the Veteran stated that he did not want to harm anyone and he had given up his guns.  In other words, he did not pose a danger to others.  

As for grossly inappropriate behavior, while the Veteran's initial response to the confrontation with his supervisor was clearly inappropriate.  His subsequent outreach to a coworker and friends about his feelings and his decision to seek help was most appropriate and his subsequent commitment to therapy and to stay on his medication is evidence of appropriate behavior.  

Although the Veteran was found disabled by the Social Security Administration in 2006, there were only moderate difficulties in maintaining social functioning and mild restriction in activities of daily living and moderate limitation in the ability to interact with the general public, to accept criticism and directions from superiors, and to get along with co-workers.  





On VA examination in May 2006, it was noted that the Veteran was attending a vocational technical school.  The VA examiner stated the Veteran's anger management difficulties were stable, but the symptoms of PTSD did interfere with the Veteran's quality of life and the Veteran had occasional mild or transient decreased efficiency, productivity, and inability to perform tasks.  Overall, the Veteran experienced occasional mild or transient effects of PTSD.  A private psychologist described the Veteran's social interaction as adequate and stated that the Veteran had limited adaptability to change and he had difficulty in shifting perspectives from one job function to another.  

Except for the GAF score of 30 on hospital admission in July 2005, the GAF scores have been 65 and in the range of 55 to 52 and 45.  The lowest GAF of 45 while equating to serious impairment in occupational and social functioning, the GAF score does not suggest total occupational and social impairment. 

In light of the whole recorded history and reconciling the various reports into a consistent picture, and weighing the evidence for and against the claim, the Board concludes that the evidence does not more nearly approximate or equate to total occupational and social impairment as the Veteran does not present a persistent danger of hurting others or of grossly inappropriate behavior on the basis of the Veteran's symptomatology, clinical findings, and the impact on occupational and social functioning.  

In light of the foregoing, the preponderance of the evidence is against a rating higher than 70 percent before January 2011.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for such a rating.


The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the Board finds that the rating criteria reasonably describe the Veteran's low back disability and symptomatology, including chronic pain syndrome, limitation of motion, and functional loss due to pain.  The Board also finds that the rating criteria reasonably describe the Veteran's PTSD symptomatology, including symptoms unique to PTSD and outside the enumerated schedular criteria.  As the Veteran does not have any symptomatology not already encompassed by the Rating Schedule, the assigned schedule ratings are adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

Total Disability Rating for Compensation based on Individual Unemployability

During the appeal period the Veteran was granted a total disability rating for compensation based on individual unemployability. 

      (The Order follows on the next page.).








ORDER

Before January 18, 2011, a rating higher than 20 percent for residuals of a low back injury with spondylosis is denied.

Before January 25, 2011, a 70 percent rating for posttraumatic stress disorder is granted, and rating higher than 70 percent is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


